Citation Nr: 0114480	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-20 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from December 1958 to November 
1960, from January 1961 to January 1964, and from July 1964 
to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 30 percent rating effective from November 
9, 1998.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the issue of "staged" ratings and distinguished between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection -- which describes 
the present case -- and a claim for an increased rating of a 
service connected disability.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  On VA examination in 1999 the 
veteran reported receiving treatment on a regular basis at 
the Baton Rouge VA Outpatient Clinic (VAOPC), where he had 
been diagnosed with PTSD and then referred to the Veterans 
Resource Center.  Also, in a letter from the New Orleans VA 
Medical Center it was noted that the veteran underwent PTSD 
evaluation in October 1999.  The record reflects that none of 
these cited VA treatment records have been associated with 
the claims file.  As VA treatment records are considered to 
be constructively of record, and may be relevant to the 
instant claim, the RO should obtain complete VA treatment 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Thus, the veteran should be 
scheduled for a VA psychiatric examination to determine the 
current severity of his PTSD.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his PTSD since November 1998.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.  This 
should specifically include complete 
treatment records from the New Orleans 
VAMC, Baton Rouge VAOPC, and the Veterans 
Resource Center.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
ascertain the current severity of his 
PTSD and its impact on his social and 
industrial adaptability.  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination and 
the examiner should specifically note 
that the file has been reviewed.  All 
appropriate tests and studies should be 
performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to the service-connected PTSD, the 
examiner should reconcile the diagnoses 
and specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  A Global Assessment of 
Functioning (GAF) score should be 
provided, and the examiner should explain 
the meaning of any score.  

4.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of whether the veteran may 
be entitled to "stage ratings" pursuant 
to Fenderson.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


